           Case 4:19-cv-03663-HSG Document 96 Filed 02/18/21 Page 1 of 2



 1 Thomas J. D’Amato - 219174
   D'Amato Law Corporation
 2 25 Orinda Way Suite 308
   Orinda, CA 94563
 3 Telephone:    (925) 317-1300
   Facsimile:    (925) 317-3239
 4 Email: tdamato@damatolawcorp.com

 5 David A. Sullivan
   DarrowEverett LLP
 6 10 North Main Street

 7 Fall River, MA 02720
   T: (508) 675-1576
 8 F: (508) 672-6196
   Email: dsullivan@darroweverett.com
 9 *Admitted Pro Hac Vice

10
   Attorneys for Plaintiff
11 CLEANFISH, LLC

12                                 UNITED STATES DISTRICT COURT
13
               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15
     CLEANFISH, LLC, a Delaware limited            Case No.: 4:19-cv-03663-HSG
16   liability company,
                                                   MOTION TO WITHDRAW AS
17                   Plaintiff                     COUNSEL BY ESPERANZA SEGARRA

18
     v.
19                                                 ORDER
     DALE SIMS, an individual, BUENA VISTA
20   SEAFOOD LLC, a California limited liability
     company, ISLAND SEA FARMS, INC., a            Judge: Haywood S. Gilliam, Jr.
21   Canadian corporation, NANCI DIXON, an         Complaint Filed: June 24, 2019
                                                   Trial Date: Not Set
     individual, and PAUL SIMPSON, an
22
     individual.
23
                             Defendants
24

25
      (And all related claims)
26

27

28
                                                    0
                         MOTION TO WITHDRAW AS COUNSEL BY ESPERANZA SEGARRA
            Case 4:19-cv-03663-HSG Document 96 Filed 02/18/21 Page 2 of 2



 1                                MOTION TO WITHDRAW AS COUNSEL
 2          Pursuant to the applicable Rules, attorney Esperanza Segarra requests approval to withdraw as
 3
     counsel of record for Plaintiff CleanFish, LLC, and states:
 4
            1.      Attorney Segarra with the law firm of DarrowEverett, LLP, was retained to represent
 5
     Plaintiff CleanFish in this action.
 6

 7          2.      Attorney Segarra seeks to withdraw as counsel of record for Plaintiff CleanFish.

 8          3.      The law firm of DarrowEverett will remain as counsel of record for Plaintiff.

 9 Specifically, David A. Sullivan from DarrowEverett will replace Ms. Segarra as lead counsel in this

10
     matter. Mr. Sullivan was admitted Pro Hac Vice by order of the court on November 22, 2019. (Dkt. #
11
     58.)
12
            4.      Thomas J. D’Amato will also remain as local counsel for Plaintiff.
13
            WHEREFORE, attorney Esperanza Segarra respectfully requests that the Court enter an Order
14

15 authorizing her to withdraw as counsel of record for Plaintiff CleanFish, LLC, and for such further relief

16 as the Court deems just and proper.

17
     Dated: February 17, 2021
18                                                Respectfully Submitted,
19                                                D’AMATO LAW CORPORATION
20
                                                  By:/s/ Thomas J. D’Amato
21                                                   Thomas J. D’Amato
                                                     Attorney for Plaintiff
22                                                   CLEANFISH, LLC
23 IT IS SO ORDERED.

24
     DATED: 2/18/2021
25
                                                          _________________________________
26                                                        The Honorable Haywood S. Gilliam, Jr
                                                           United States District Court Judge
27

28
                                                         1
                          MOTION TO WITHDRAW AS COUNSEL BY ESPERANZA SEGARRA
